Title: From James Madison to Joseph Barnes, 19 March 1803 (Abstract)
From: Madison, James
To: Barnes, Joseph


19 March 1803, Department of State. Encloses consular instructions and a blank bond. To execute the bond, “one or more persons beside yourself, who shall have property or a Commercial establishment in the United States, to be approved of by this Department, must be jointly bound in a sum not to be less than two thousand Dollars.” Asks that the bond be returned to the State Department when properly executed.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.


